                         Case 20-11177-KBO                               Doc 413               Filed 07/31/20                 Page 1 of 17




                                                                   UNITED STATES BANKRUPTCY COURT
                                                                         DISTRICT OF DELAWARE


  In re Akorn, Inc., et al.                                                                               Case No. (Jointly Administered):                        20-11177
                                                                                                          Reporting Period:                    May 20, 2020 - June 30, 2020


                                                                        MONTHLY OPERATING REPORT


  Submit copy of report to any official committee appointed in the case.

                                                                                                            Document          Explanation           Affidavit/Supplement
  REQUIRED DOCUMENTS                                                                  Form No.              Attached           Attached                   Attached
  Schedule of Cash Receipts and Disbursements                                      MOR-1                        X
     Bank Reconciliation (or copies of debtor's bank reconciliations)              MOR-1a                       X            See Attestation                  X
     Schedule of Professional Fees Paid                                            MOR-1b                       X
     Copies of bank statements                                                                                                     X
     Cash disbursements journals                                                                                                   X
  Statement of Operations                                                          MOR-2                            X
  Balance Sheet                                                                    MOR-3                            X
  Status of Postpetition Taxes                                                     MOR-4                            X        See Attestation                  X
    Copies of IRS Form 6123 or payment receipt                                                                                     X
    Copies of tax returns filed during reporting period                                                                            X
  Summary of Unpaid Postpetition Debts                                             MOR-4                            X              X
    Listing of aged accounts payable                                               MOR-4                            X
  Accounts Receivable Reconciliation and Aging                                     MOR-5                            X
  Debtor Questionnaire                                                             MOR-5                            X


  I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
  are true and correct to the best of my knowledge and belief.


  _______________________________________                                          ______________________________
  Signature of Debtor                                                              Date


  _______________________________________                                          ______________________________
  Signature of Joint Debtor                                                        Date


  _______________________________________
                                                                                    July 31, 2020
                                                                                   ______________________________
  Signature of Authorized Individual*                                              Date


  Duane Portwood________________________                                           Chief Financial Officer
  Printed Name of Authorized Individual                                            Title of Authorized Individual



  *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
  is a partnership; a manager or member if debtor is a limited liability company.




MOR                                                                            Page 1 of 17
                        Case 20-11177-KBO                          Doc 413             Filed 07/31/20                 Page 2 of 17


  In re Akorn, Inc., et al.                                                                        Case No. (Jointly Administered):               20-11177
                                                                                                   Reporting Period:           May 20, 2020 - June 30, 2020

                                                             Notes to the Monthly Operating Report

  General:
  The report includes activity from the following Debtors and related Case Numbers:

  Debtors                                         Case Number                                      Debtors                                         Case Number
  Akorn, Inc.                                     Case 20-11177                                    Covenant Pharma, Inc.                           Case 20-11188
  10 Edison Street LLC                            Case 20-11178                                    Hi-Tech Pharmacal Co., Inc.                     Case 20-11189
  13 Edison Street LLC                            Case 20-11180                                    Inspire Pharmaceuticals, Inc.                   Case 20-11190
  Advanced Vision Research, Inc.                  Case 20-11182                                    Oak Pharmaceuticals, Inc.                       Case 20-11192
  Akorn (New Jersey), Inc.                        Case 20-11183                                    Olta Pharmaceuticals Corp.                      Case 20-11191
  Akorn Animal Health, Inc.                       Case 20-11185                                    VersaPharm Incorporated                         Case 20-11194
  Akorn Ophthalmics, Inc.                         Case 20-11186                                    VPI Holdings Corp.                              Case 20-11193
  Akorn Sales, Inc.                               Case 20-11174                                    VPI Holdings Sub, LLC                           Case 20-11195
  Clover Pharmaceuticals Corp.                    Case 20-11187

  Notes to the MOR:
  This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in the
  bankruptcy cases and is in a format acceptable to the U.S. Trustee. The financial information contained herein is unaudited, limited in scope and as
  discussed below, is not prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) nor in
  accordance with federal or state securities laws or other applicable non-bankruptcy law or in lieu of complying with any periodic reporting requirements
  thereunder.

  The unaudited financial statements have been derived from the books and records of the Debtors. The information furnished in this report includes primarily
  normal recurring adjustments, but not all the adjustments that would typically be made for the quarterly and annual financial statements to be in accordance
  with U.S. GAAP. Furthermore, the monthly financial information contained herein has not been subjected to the same level of accounting review and testing
  that Akorn, Inc., and related Debtors apply in the preparation of its quarterly and annual financial information in accordance with U.S. GAAP. Accordingly,
  upon the application of such procedures, the Debtors believe that the financial information may be subject to change, and these changes could be material.

  The financial statements presented in MOR-2 and MOR-3 do not include elimination entries for intercompany balances related to non-debtor affiliates.
  Investments in subsidiary balances are recorded at cost which may not be in accordance with U.S. GAAP. The amounts currently classified as liabilities
  subject to compromise may be subject to future change as the Company completes its analysis of prepetition liabilities.

  The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may
  not necessarily reflect the results of consolidated operations, financial position and cash flows of the Debtors in the future. The Debtors caution readers not
  to place undue reliance upon the MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.

  Notes to MOR-1a:
  The Debtors maintain 6 total bank accounts (collectively, the “Bank Accounts”) at two financial institutions (the “Banks”). The Bank Accounts vary in purpose
  and function.

  Notes to MOR-2:
  The Income Statement reflects revenue and expenses for May 20, 2020 to May 31, 2020 and the Month of June, 2020 on a consolidated basis for the US
  Debtor entities.

  Notes to MOR-3:

  The Balance Sheet reflects assets, liabilities, and stockholders equity on a consolidated basis for the US Debtor entities.

  As a result of the commencement of these Chapter 11 Cases, the payment of pre-petition indebtedness is subject to compromise or other treatment under a
  Chapter 11 plan. The Bankruptcy Court authorized the Debtors to pay certain prepetition claims, including but not limited to general trade and tax claims. To
  the extent such claims have been categorized as “Liabilities Not Subject to Compromise,” the Debtors reserve their right to dispute their obligation to make
  such payments. The Debtors have been paying and intend to continue to pay undisputed post-petition claims arising in the ordinary course of business.

  The liability information, except as otherwise noted, is listed as of the close of business as of the end of the month. Accordingly, the Debtors reserve all
  rights to amend, supplement or otherwise modify this Monthly Operating Report as necessary and appropriate, but shall be under no obligation to do so.
  The Debtors have paid certain prepetition liabilities in accordance with orders approved by the Bankruptcy Court authorizing such payments. The Debtors
  believe that all undisputed post-petition accounts payable have been and are being paid according to agreed-upon terms specific to each vendor and/or
  service provider and as authorized by the Bankruptcy Court. These payments are limited to payments made to vendors and service providers who provide
  services that are necessary to the operation of the Debtors’ business. In addition, the liabilities reported in this Monthly Operating Report do not reflect any
  analysis conducted by the Debtors regarding potential claims under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve any and all
  of their rights to dispute or challenge the validity of any claims asserted under section 503(b)(9) of the Bankruptcy Code or the characterization of the
  structure of any transaction, document or instrument related to any creditor’s claim.

  Notes to MOR-4:
  Akorn, Inc., and related Debtors received authority pursuant to certain first-day orders for the payment of prepetition taxes and certain other prepetition
  liabilities. The Debtors are current on all post petition payables other than disputes that arise in the ordinary course of business. While an accounts payable
  aging is presented for trade accounts payable, all other post-petition liabilities are current and presented as such on MOR 3.

  Notes to MOR-5:
  The Debtors reconcile and age individual customer accounts receivables in the normal course of the Debtors' operations.

  Notes to MOR-6 (Debtor Questionnaire):
  An Account with Wilmington Savings Fund Society Bank was opened on May 21, 2020 per requirement of the DIP Credit Agreement [Docket: 14] that the
  Debtor maintain an account with a Depository Account Control Agreement (“DACA”) in place.




MOR                                                                      Page 2 of 17
                                                                            Case 20-11177-KBO                                                                                   Doc 413                                    Filed 07/31/20                                                            Page 3 of 17


  In re Akorn, Inc., et al.                                                                                                                                                                                                                                                                                                                                                                                                                        MOR - 1
       Debtors                                                                                                                                                                                                                                                                                                                         Case No. (Jointly Administered):                                                                           20-11177
                                                                                                                                                                                                                                                                                                                                       Reporting Period:                                                                        May 20, 2020 - May 31, 2020

                                                                                                                                                             SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

  Actual Cash Activity (5/20/2020-5/31/2020)
  USD in 000s
                   Case No.                    20-11177             20-11182               20-11183             20-11189                 20-11178                20-11180                20-11185            20-11186                 20-11174                    20-11187              20-11188                20-11190                20-11192               20-11191              20-11194            20-11193                     20-11195




                                                                                                                 Hi-Tech Pharmacal




                                                                                                                                                                                                                                                                                                                                                                                                           VPI Holdings Corp.
                                                                                                                                                                                                                                                                                         Covenant Pharma,




                                                                                                                                                                                                                                                                                                                                                                                                                                       VPI Holdings Sub,
                                                                                                                                                                                                              Ophthalmics, Inc.




                                                                                                                                                                                                                                                                                                                Pharmaceuticals,




                                                                                                                                                                                                                                                                                                                                        Pharmaceuticals,
                                                                     Advanced Vision




                                                                                                                                                                                                                                        Akorn Sales, Inc.




                                                                                                                                                                                                                                                                  Pharmaceuticals




                                                                                                                                                                                                                                                                                                                                                               Pharmaceuticals
                                                                                                                                          10 Edison Street




                                                                                                                                                                  13 Edison Street
                                                                     Research, Inc.




                                                                                                                                                                                          Akorn Animal




                                                                                                                                                                                                                                                                                                                                                                                      Incorporated
                                                                                                                                                                                                                                                                                                                                                                                      VersaPharm
                                                                                            Jersey), Inc.
                                                                                            Akorn (New




                                                                                                                                                                                          Health, Inc.
                                                 Akorn, Inc.




                                                                                                                 Co., Inc.




                                                                                                                                                                                                                                                                                                                Inspire
                                                                                                                                                                                                                                                                  Clover
                                                                                                                                                                                                              Akorn




                                                                                                                                                                                                                                                                  Corp.




                                                                                                                                                                                                                                                                                                                                                               Corp.




                                                                                                                                                                                                                                                                                                                                                                                                                                                               Total
                                                                                                                                          LLC




                                                                                                                                                                  LLC




                                                                                                                                                                                                                                                                                                                                                                                                                                       LLC
                                                                                                                                                                                                                                                                                                                                                               Olta
                                                                                                                                                                                                                                                                                                                                        Oak
                                                                                                                                                                                                                                                                                         Inc.




                                                                                                                                                                                                                                                                                                                Inc.




                                                                                                                                                                                                                                                                                                                                        Inc.
              Debtor Entity Names
  RECEIPT
  Net Customer Receipts                           28,080                               -                    -                        -                       -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                            -                        -   28,080
  Other Receipts                                       9                               -                    -                        -                       -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                            -                        -        9
  Total Receipts                                  28,089                               -                    -                        -                       -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                            -                        -   28,089
  OPERATING DISBURSEMENTS
  Royalties                                                -                        -                    -                       -                           -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                            -                        -          -
  Payroll                                              2,643                        -                  712                     814                           -                       -                   -                        -                         298                     -                       -                      -                       -                     -                   -                            -                        -      4,467
  Vendor Payments                                      4,099                      116                   45                     256                                                   -                   -                        -                           -                     -                       -                      -                       -                     -                   -                            -                        -      4,516
  Capex                                                   51                        -                    -                       -                           -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                            -                        -         51
  Taxes                                                    -                        -                    -                       -                           -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                            -                        -          -
  Intercompany Trade                                     750                        -                    -                       -                           -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                            -                        -        750
  FDA Remediation                                          -                        -                    -                       -                           -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                            -                        -          -
  Total Operating Disbursements                        7,542                      116                  757                1,070                              -                       -                   -                        -                         298                     -                       -                      -                       -                     -                   -                            -                        -      9,784
  NON-RECURRING
  Professional Fees (Financial & Legal)                         -                      -                    -                        -                       -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                            -                        -            -
  Interest Payments and Fees                                   28                      -                    -                        -                       -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                            -                        -           28
  Intercompany Funding                                          -                      -                    -                        -                       -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                            -                        -            -
  Total Non-recurring Disbursements                            28                      -                    -                        -                       -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                            -                        -           28
  Total Disbursements                                  7,570                      116                  757                1,070                              -                       -                   -                        -                         298                     -                       -                      -                       -                     -                   -                            -                        -      9,811




MOR                                                                                                                                                                                       Page 3 of 17
                                                                    Case 20-11177-KBO                                                                                        Doc 413                                     Filed 07/31/20                                                               Page 4 of 17


      In re Akorn, Inc., et al.                                                                                                                                                                                                                                                                                                                                                                                                                     MOR - 1
           Debtors                                                                                                                                                                                                                                                                                                                     Case No. (Jointly Administered):                                                                            20-11177
                                                                                                                                                                                                                                                                                                                                       Reporting Period:                                                                        June 1, 2020 - June 30, 2020

                                                                                                                                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

      Actual Cash Activity (6/01/2020-6/30/2020)
      USD in 000s
                       Case No.                    20-11177        20-11182               20-11183             20-11189                 20-11178                 20-11180                20-11185            20-11186                 20-11174                    20-11187              20-11188                20-11190                20-11192               20-11191              20-11194            20-11193                      20-11195




                                                                                                                                                                                                                                                                                                                                                                                                           VPI Holdings Corp.
                                                                                                                Hi-Tech Pharmacal




                                                                                                                                                                                                                                                                                         Covenant Pharma,




                                                                                                                                                                                                                                                                                                                                                                                                                                        VPI Holdings Sub,
                                                                                                                                                                                                              Ophthalmics, Inc.




                                                                                                                                                                                                                                                                                                                Pharmaceuticals,




                                                                                                                                                                                                                                                                                                                                        Pharmaceuticals,
                                                                                                                                                                                                                                        Akorn Sales, Inc.
                                                                    Advanced Vision




                                                                                                                                                                                                                                                                  Pharmaceuticals




                                                                                                                                                                                                                                                                                                                                                               Pharmaceuticals
                                                                                                                                         10 Edison Street




                                                                                                                                                                  13 Edison Street
                                                                    Research, Inc.




                                                                                                                                                                                          Akorn Animal




                                                                                                                                                                                                                                                                                                                                                                                      Incorporated
                                                                                                                                                                                                                                                                                                                                                                                      VersaPharm
                                                                                           Jersey), Inc.
                                                                                           Akorn (New




                                                                                                                                                                                          Health, Inc.
                                                     Akorn, Inc.




                                                                                                                Co., Inc.




                                                                                                                                                                                                                                                                                                                Inspire
                                                                                                                                                                                                                                                                  Clover
                                                                                                                                                                                                              Akorn




                                                                                                                                                                                                                                                                  Corp.




                                                                                                                                                                                                                                                                                                                                                               Corp.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                Total
                                                                                                                                                                                                                                                                                                                                                               Olta
                                                                                                                                         LLC




                                                                                                                                                                  LLC




                                                                                                                                                                                                                                                                                                                                                                                                                                        LLC
                                                                                                                                                                                                                                                                                                                                        Oak
                                                                                                                                                                                                                                                                                         Inc.




                                                                                                                                                                                                                                                                                                                Inc.




                                                                                                                                                                                                                                                                                                                                        Inc.
                  Debtor Entity Names
      RECEIPT
      Net Customer Receipts                               56,321                      -                    -                        -                        -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                             -                        -    56,321
      Other Receipts                                           8                      -                    -                        -                        -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                             -                        -         8
      Total Receipts                                      56,329                      -                    -                        -                        -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                             -                        -    56,329
      OPERATING DISBURSEMENTS
      Royalties                                                -                -                     -                      -                               -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                             -                        -         -
      Payroll                                              6,728                -                 1,831                  2,600                               -                       -                   -                        -                         742                     -                       -                      -                       -                     -                   -                             -                        -    11,901
      Vendor Payments                                     37,260            1,988                 1,620                    988                               -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                             -                        -    41,856
      Capex                                                  239              105                    33                      -                               -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                             -                        -       376
      Taxes                                                   82                -                     -                    252                               -                       -                   -                        -                          13                     -                       -                      -                       -                     -                   -                             -                        -       346
      Intercompany Trade                                   2,063                -                     -                      -                               -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                             -                        -     2,063
      FDA Remediation                                        508                -                   340                      -                               -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                             -                        -       848
      Total Operating Disbursements                       46,880            2,092                 3,824                  3,840                               -                       -                   -                        -                         755                     -                       -                      -                       -                     -                   -                             -                        -    57,392
      NON-RECURRING
      Professional Fees (Financial & Legal)                  456                      -                    -                        -                        -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                             -                        -       456
      Interest Payments and Fees                           5,311                      -                    -                        -                        -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                             -                        -     5,311
      Intercompany Funding                                10,856                      -                    -                        -                        -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                             -                        -    10,856
      Total Non-recurring Disbursements                   16,624                      -                    -                        -                        -                       -                   -                        -                           -                     -                       -                      -                       -                     -                   -                             -                        -    16,624
      Total Disbursements                                 63,754            2,115                 3,870                  3,889                               0                       0                   0                        0                         766                     0                       0                      0                       0                     0                   0                             0                        0    74,397
      Total Disbursements for Q2-20                       71,074            2,208                 4,581                  4,910                               -                       -                   -                        -               1,053                             -                       -                      -                       -                     -                   -                             -                        -    83,826
      US TRUSTEE FEE CALCULATIONS ($)
      US Trustee Fees                                250,000            22,080                 45,812                49,104                            325                      325                 325                      325         10,531                              325                       325                 325                     325                    325                   325                             325                    325      381,427




MOR                                                                                                                                                                                      Page 4 of 17
                             Case 20-11177-KBO                             Doc 413                Filed 07/31/20                  Page 5 of 17


 In re Akorn, Inc., et al.                                                                                                                                               MOR - 1a
      Debtors                                                                                              Case No. (Jointly Administered):                              20-11177
                                                                                                           Reporting Period:                           May 20, 2020 - May 31, 2020

                                                                          BANK ACCOUNT INFORMATION
                                                                                 Whole Values

                                                                                 Last 4 Digit of Account
              Legal Entity                             Bank                              Number                           Description                      Bank Balance
               Akorn, Inc.                        Bank of America                         8391                   Collections and Concentration     $                 69,129,633
               Akorn, Inc.                        Bank of America                         6603                      Operating Disbursements        $                     68,726
               Akorn, Inc.                        Bank of America                         0893                        Payroll Disbursements        $                    873,232
               Akorn, Inc.                        Bank of America                         8409                          Treasury Activity          $                     56,940
               Akorn, Inc.                        Bank of America                         8878              Utilities Adequate Assurance Account   $                    285,000
               Akorn, Inc.             Wilmington Savings Fund Society Bank               4323                    Debtor in Possession / DACA      $                          -      [A]

 Note:
 [A] Account was opened on May 21, 2020 per requirement of the DIP Credit Agreement [Docket: 14]
 that the Debtor maintain an account with a Depository Account Control Agreement (“DACA”) in place.




MOR                                                                              Page 5 of 17
                             Case 20-11177-KBO                             Doc 413                Filed 07/31/20                  Page 6 of 17


 In re Akorn, Inc., et al.                                                                                                                                                MOR - 1a
      Debtors                                                                                              Case No. (Jointly Administered):                               20-11177
                                                                                                           Reporting Period:                           June 1, 2020 - June 30, 2020

                                                                          BANK ACCOUNT INFORMATION
                                                                                 Whole Values

                                                                                 Last 4 Digit of Account
              Legal Entity                             Bank                              Number                           Description                       Bank Balance
               Akorn, Inc.                        Bank of America                         8391                   Collections and Concentration     $                  25,391,075
               Akorn, Inc.                        Bank of America                         6603                      Operating Disbursements        $                      41,762
               Akorn, Inc.                        Bank of America                         0893                        Payroll Disbursements        $                     122,338
               Akorn, Inc.                        Bank of America                         8409                          Treasury Activity          $                      41,079
               Akorn, Inc.                        Bank of America                         8878              Utilities Adequate Assurance Account   $                     362,526
               Akorn, Inc.             Wilmington Savings Fund Society Bank               4323                    Debtor in Possession / DACA      $                  58,169,108      [A]

 Note:
 [A] Account was opened on May 21, 2020 per requirement of the DIP Credit Agreement [Docket: 14]
 that the Debtor maintain an account with a Depository Account Control Agreement (“DACA”) in place.




MOR                                                                              Page 6 of 17
                        Case 20-11177-KBO                           Doc 413             Filed 07/31/20                 Page 7 of 17


  In re Akorn, Inc., et al.                                                                                                                    MOR - 1a
        Debtors                                                                    Case No. (Jointly Administered):                            20-11177
                                                                                   Reporting Period:                        May 20, 2020 - June 30, 2020

                                                                    BANK RECONCILIATION



   The above-captioned debtors (the "Debtors") hereby submit this attestation regarding bank account reconciliations in lieu of providing copies of bank
   statements, journals, and account reconciliations.

   I attest that each of the Debtors' bank accounts is reconciled to bank statements. The Debtors' standard practice is to ensure that each bank account
   is reconciled to bank statements once per month within 31 days after the month end.




                                                                                       July 31, 2020
  Signature of Authorized Individual*                                              Date


  Duane Portwood                                                                   Chief Financial Officer
  Printed Name of Authorized Individual                                            Title of Authorized Individual


  *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
  is a partnership; a manager or member if debtor is a limited liability company.




MOR                                                                      Page 7 of 17
                             Case 20-11177-KBO      Doc 413            Filed 07/31/20                   Page 8 of 17


 In re Akorn, Inc., et al.                                                                                                              MOR - 1b
      Debtors                                                                            Case No. (Jointly Administered):               20-11177
                                                                                         Reporting Period:            May 20, 2020 - May 31, 2020

                                           SCHEDULE OF RETAINED PROFESSIONAL FEES PAID


                                                                                                                          Cumulative Payments
                                                                                                Amount Paid
                              Payee                        Role of Professional                                               Since Filing
                                                                                             Fees          Expenses        Fees       Expenses
 KIRKLAND & ELLIS LLP                           DEBTORS' COUNSEL                         $          -     $      -    $         -    $      -
 RICHARDS LAYTON & FINGER                       DEBTORS' COUNSEL                         $          -     $      -    $         -    $      -
 PJT PARTNERS                                   DEBTORS' INVESTMENT BANKER               $          -     $      -    $         -    $      -
 PRICEWATERHOUSECOOPERS CORPORATE FINANCE LLC   DEBTORS' INVESTMENT BANKER               $          -     $      -    $         -    $      -
 ALIXPARTNERS LLP                               DEBTORS' FINANCIAL ADVISOR               $          -     $      -    $         -    $      -
 GRANT THORNTON LLP                             DEBTORS' FINANCIAL ADVISOR               $          -     $      -    $         -    $      -
 KURTZMAN CARSON CONSULTANTS INC                DEBTORS' ADMINISTRATIVE ADVISOR          $          -     $      -    $         -    $      -
 JENNER & BLOCK                                 COMMITTEE COUNSEL                        $          -     $      -    $         -    $      -
 SAUL EWING ARNSTEIN & LEHR                     COMMITTEE COUNSEL                        $          -     $      -    $         -    $      -
 HURON CONSULTING GROUP                         COMMITTEE FINANCIAL ADVISOR              $          -     $      -    $         -    $      -




MOR                                                      Page 8 of 17
                             Case 20-11177-KBO      Doc 413            Filed 07/31/20                   Page 9 of 17


 In re Akorn, Inc., et al.                                                                                                               MOR - 1b
      Debtors                                                                            Case No. (Jointly Administered):                20-11177
                                                                                         Reporting Period:            June 1, 2020 - June 30, 2020

                                           SCHEDULE OF RETAINED PROFESSIONAL FEES PAID


                                                                                                                          Cumulative Payments
                                                                                                Amount Paid
                              Payee                        Role of Professional                                               Since Filing
                                                                                             Fees          Expenses        Fees       Expenses
 KIRKLAND & ELLIS LLP                           DEBTORS' COUNSEL                         $          -     $      -    $         -    $      -
 RICHARDS LAYTON & FINGER                       DEBTORS' COUNSEL                         $          -     $      -    $         -    $      -
 PJT PARTNERS                                   DEBTORS' INVESTMENT BANKER               $          -     $      -    $         -    $      -
 PRICEWATERHOUSECOOPERS CORPORATE FINANCE LLC   DEBTORS' INVESTMENT BANKER               $          -     $      -    $         -    $      -
 ALIXPARTNERS LLP                               DEBTORS' FINANCIAL ADVISOR               $          -     $      -    $         -    $      -
 GRANT THORNTON LLP                             DEBTORS' FINANCIAL ADVISOR               $          -     $      -    $         -    $      -
 KURTZMAN CARSON CONSULTANTS INC                DEBTORS' ADMINISTRATIVE ADVISOR          $          -     $      -    $         -    $      -
 JENNER & BLOCK                                 COMMITTEE COUNSEL                        $          -     $      -    $         -    $      -
 SAUL EWING ARNSTEIN & LEHR                     COMMITTEE COUNSEL                        $          -     $      -    $         -    $      -
 HURON CONSULTING GROUP                         COMMITTEE FINANCIAL ADVISOR              $          -     $      -    $         -    $      -




MOR                                                      Page 9 of 17
                   Case 20-11177-KBO       Doc 413      Filed 07/31/20      Page 10 of 17



In re Akorn, Inc., et al.                                                                        MOR - 2
     Debtors                                 Case No. (Jointly Administered):                   20-11177
                                             Reporting Period:                May 20, 2020 - May 31, 2020

                                              UNAUDITED
                              STATEMENT OF OPERATIONS (INCOME STATEMENT)

(Units in 000's)
                                                                                        Consolidated
Net Revenue                                                                                          13,187
COGS                                                                                                   9,418
Gross Profit                                                                                           3,769
SG&A                                                                                                   6,197
Research & Development                                                                                 1,313
Amortization of Intangibles                                                                              794
Goodwill Impairment                                                                                       -
Impairment of intangibles                                                                                 -
Litigation (Gain) Loss                                                                                    -
Operating Income                                                                                      (4,535)
Interest expense, net                                                                                  4,412
Deferred Financing Costs                                                                                  -
Other                                                                                                     30
Bankruptcy                                                                                             1,660
Income Tax                                                                                                -
Net Income                                                                                          (10,637)

Note:
The numbers presented above should be viewed in conjunction with the notes at the beginning of the MOR.




MOR                                            Page 10 of 17
                   Case 20-11177-KBO       Doc 413      Filed 07/31/20      Page 11 of 17



In re Akorn, Inc., et al.                                                                         MOR - 2
     Debtors                                 Case No. (Jointly Administered):                    20-11177
                                             Reporting Period:                June 1, 2020 - June 30, 2020

                                              UNAUDITED
                              STATEMENT OF OPERATIONS (INCOME STATEMENT)

(Units in 000's)
                                                                                        Consolidated
Net Revenue                                                                                          44,673
COGS                                                                                                 31,049
Gross Profit                                                                                         13,624
SG&A                                                                                                 16,980
Research & Development                                                                                3,398
Amortization of Intangibles                                                                           2,051
Goodwill Impairment                                                                                      -
Impairment of intangibles                                                                               400
Litigation (Gain) Loss                                                                                   -
Operating Income                                                                                      (9,205)
Interest expense, net                                                                                11,190
Deferred Financing Costs                                                                                 -
Other                                                                                                   138
Bankruptcy                                                                                            4,149
Income Tax                                                                                          (20,731)
Net Income                                                                                            (3,951)

Note
The numbers presented above should be viewed in conjunction with the notes at the beginning of the MOR.




MOR                                            Page 11 of 17
                    Case 20-11177-KBO      Doc 413      Filed 07/31/20      Page 12 of 17



In re Akorn, Inc., et al.                                                                          MOR - 3
     Debtors                                 Case No. (Jointly Administered):                     20-11177
                                             Balance as of:                                    May 31, 2020

                                               UNAUDITED
                                             BALANCE SHEET

(Units in 000's)
                                                                                        Consolidated
Assets:
Cash                                                                                                 67,888
Accounts Receivable                                                                                 132,649
Accounts Receivable (intercompany)                                                                    1,406
Inventory                                                                                           167,931
Other                                                                                                51,508
Other (Intercompany Loan - HETT)                                                                      1,830
Current Assets                                                                                      423,212
PP&E, Net                                                                                           217,955
Goodwill                                                                                                -
Product License Rights                                                                              205,557
Other                                                                                                32,002
Long-term Assets                                                                                    227,512
Total Assets                                                                                      1,106,238
Liabilities:
Liabilities Subject to Compromise                                                                    77,679
Accounts Payable                                                                                     26,803
Accounts Payable (Intercompany)                                                                       2,232
Income Taxes Payable                                                                                    192
Accrued Royalties                                                                                       465
Accrued Compensation                                                                                 12,975
Other Current Liabilities                                                                            47,637
Current Portion of LTD                                                                              854,694
Current Liabilities                                                                                 944,998
Long-term Debt
Other                                                                                                  2,684
Long-term Liabilities                                                                                  2,684
Total Liabilities                                                                                 1,025,361
Shareholders' Equity:
Common Stock                                                                                        606,150
Retained Earnings                                                                                  (525,236)
Accumulated Other Comprehensive Loss                                                                    (37)
Total Shareholders' Equity                                                                           80,877
Liabilities & Shareholders' Equity:                                                               1,106,238

Note:
The numbers presented above should be viewed in conjunction with the notes at the beginning of the MOR.




MOR                                            Page 12 of 17
                    Case 20-11177-KBO      Doc 413      Filed 07/31/20      Page 13 of 17



In re Akorn, Inc., et al.                                                                          MOR - 3
     Debtors                                 Case No. (Jointly Administered):                     20-11177
                                             Balance as of:                                   June 30, 2020

                                               UNAUDITED
                                             BALANCE SHEET

(Units in 000's)
                                                                                        Consolidated
Assets:
Cash                                                                                                 78,631
Accounts Receivable                                                                                 129,394
Accounts Receivable (intercompany)                                                                    1,527
Inventory                                                                                           172,246
Other                                                                                                74,046
Other (Intercompany Loan - HETT)                                                                      1,830
Current Assets                                                                                      457,674
PP&E, Net                                                                                           217,261
Goodwill                                                                                                -
Product License Rights                                                                              203,107
Other                                                                                                31,443
Long-term Assets                                                                                    232,823
Total Assets                                                                                      1,142,308
Liabilities:
Liabilities Subject to Compromise                                                                    76,516
Accounts Payable                                                                                     27,075
Accounts Payable (Intercompany)                                                                       3,881
Income Taxes Payable                                                                                    -
Accrued Royalties                                                                                     1,968
Accrued Compensation                                                                                 16,998
Other Current Liabilities                                                                            79,542
Current Portion of LTD                                                                              855,246
Current Liabilities                                                                                 984,710
Long-term Debt
Other                                                                                                  2,741
Long-term Liabilities                                                                                  2,741
Total Liabilities                                                                                 1,063,967
Shareholders' Equity:
Common Stock                                                                                        607,565
Retained Earnings                                                                                  (529,187)
Accumulated Other Comprehensive Loss                                                                    (37)
Total Shareholders' Equity                                                                           78,341
Liabilities & Shareholders' Equity:                                                               1,142,308

Note:
The numbers presented above should be viewed in conjunction with the notes at the beginning of the MOR.




MOR                                            Page 13 of 17
                       Case 20-11177-KBO                          Doc 413              Filed 07/31/20                  Page 14 of 17


  In re Akorn, Inc., et al.                                                                                                                       MOR - 4
        Debtors                                                                    Case No. (Jointly Administered):                              20-11177
                                                                                   Reporting Period:                          May 20, 2020 - June 30, 2020

                                                              STATUS OF POST-PETITION TAXES



 The above-captioned debtors (the "Debtors") hereby submit this attestation regarding Status of Post-petition Taxes in lieu of providing copies of post-
 petition tax payments and tax returns filed during reporting period.

 I attest that each of the Debtors' taxing authorities have been paid on time when post-petition amounts become due. Also, tax returns are being filed in
 an orderly and timely fashion in accordance with tax return reporting deadlines.




                                                                                          July 31, 2020
  Signature of Authorized Individual*                                              Date


  Duane Portwood                                                                   Chief Financial Officer
  Printed Name of Authorized Individual                                            Title of Authorized Individual


  *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
  is a partnership; a manager or member if debtor is a limited liability company.




MOR                                                                     Page 14 of 17
                        Case 20-11177-KBO             Doc 413              Filed 07/31/20                 Page 15 of 17


  In re Akorn, Inc., et al.                                                                                                                  MOR - 4
       Debtors                                                        Case No. (Jointly Administered):                                      20-11177
                                                                      Balance as of:                                     May 31, 2020 & June 30, 2020

                                                       ACCOUNTS PAYABLE AGING


  As of May 31, 2020                Current           0-30 Days           31 - 60 Days          61 - 90 Days          > 90 Days           Total
  Accounts Payables             $    20,890,620   $       5,103,418   $           503,491   $           182,691   $         122,779   $   26,803,000
  Percentage of Total                       78%                19%                     2%                    1%                  0%             100%




  As of June 30, 2020               Current           0-30 Days           31 - 60 Days          61 - 90 Days          > 90 Days           Total
  Accounts Payables             $    18,363,684   $       5,732,776   $         2,239,463   $           518,401   $         220,676   $   27,075,000
  Percentage of Total                       68%                21%                     8%                    2%                  1%             100%




MOR                                                        Page 15 of 17
                         Case 20-11177-KBO                          Doc 413              Filed 07/31/20                    Page 16 of 17


  In re Akorn, Inc., et al.                                                                                                                                     MOR - 5
       Debtors                                                                           Case No. (Jointly Administered):                                      20-11177
                                                                                         Balance as of:                                     May 31, 2020 & June 30, 2020

                                                       ACCOUNTS RECEIVABLE AGING AND RECONCILIATION


  As of May 31, 2020                                  Current            0-30 Days           31 - 60 Days          61 - 90 Days          > 90 Days            Total
  Gross Accounts Receivables                     $    349,163,817    $      12,250,473   $         3,651,906   $         1,755,170   $      11,318,280   $   378,139,646
  Percentage of Total                                         92%                   3%                    1%                    0%                  3%              100%


  Gross to Net Accounts Receivable as of May 31, 2020                                                                Amount
    Total Gross Accounts Receivable at the end of the reporting period                                               378,139,646
    - Reserves for: Chargebacks, Rebates, Other                                                                      245,490,646
  Total Net Accounts Receivable at the end of the reporting period                                                   132,649,000



  As of June 30, 2020                                 Current            0-30 Days           31 - 60 Days          61 - 90 Days          > 90 Days            Total
  Gross Accounts Receivables                     $    231,296,475    $     110,278,461   $       21,648,351    $         2,123,278   $      11,272,507   $   376,619,073
  Percentage of Total                                         61%                 29%                    6%                     1%                  3%              100%


  Gross Net Accounts Receivable as of June 30, 2020                                                                  Amount
    Total Gross Accounts Receivable at the end of the reporting period                                               376,619,073
    - Reserves for: Chargebacks, Rebates, Other                                                                      247,225,073
  Total Net Accounts Receivable at the end of the reporting period                                                   129,394,000




MOR                                                                       Page 16 of 17
                     Case 20-11177-KBO                     Doc 413            Filed 07/31/20             Page 17 of 17


  In re Akorn, Inc., et al.                                                                                                           MOR - 6
        Debtors                                                                            Case No. (Jointly Administered):          20-11177
                                                                                           Reporting Period:      May 20, 2020 - June 30, 2020

                                                           DEBTORS QUESTIONNAIRE

  Must be completed each month                                                                                    Yes               No
  1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                                     X
     this reporting period? If yes, provide an explanation below.
  2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                                     X
     account this reporting period? If yes, provide an explanation below.
  3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                                   X
     below.
  4. Are workers compensation, general liability and other necessary insurance
                                                                                                                   X
     coverages in effect? If no, provide an explanation below.
  5. Has any bank account been opened during the reporting period? If yes, provide
     documentation identifying the opened account(s). If an investment account has been opened                     X                             [A]
     provide the required documentation pursuant to the Delaware Local Rule 4001-3.

  Note:
  [A] Please refer to the "Notes to the Monthly Operating Report" page for more details.




MOR                                                              Page 17 of 17
